                         IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                               Civil Action No.: 5:19-cv-327-FL

 MANUEL TORRES,                               )
                                              )
                 Plaintiff,                   )
                                              )
        v.                                    )
                                              )
 TRACY LYNN CARTER, in his official           )
 capacity as Lee County Sheriff; TOWN OF      )
 APEX, NORTH CAROLINA; TOWN OF                )
 SILER CITY, NORTH CAROLINA; and              )
 NIGHTHAWK COMPANY POLICE,                    )
 LLC,                                         )
                                              )
                 Defendants.                  )
                                              )

                                   ORDER OF DISMISSAL

       This matter came before the Court on Plaintiff’s Motion to Dismiss Party Pursuant to

Rule 21 or Rule 42(a)(2). That Motion being unopposed by any party, the Motion is hereby

GRANTED, and Defendant Nighthawk Company Police, LLC, is dismissed with prejudice.

       SO ORDERED, August 19, 2020.




                                                   LOUISE W. FLANAGAN
                                                   United States District Judge




             Case 5:19-cv-00327-FL Document 55 Filed 08/19/20 Page 1 of 1
